Nichols, Justice.
Leonard Williams appeals from the award of a divorce and alimony to his former wife, Dorothy Rowell Williams. He enumerates as error the verdict as being contrary to the weight of the evidence, the amount of alimony as being excessive, and the admission of certain evidence. Held:
1. The complaint that the appellee testified as to replacement value of certain personalty rather than its value at the time of separation fails to present any question for decision where no objection was made during the trial of the case by the appellant. Compare Gunter v. State, 223 Ga. 290 (12) (154 SE2d 608).
2. While the evidence as to cruel treatment by the husband toward the wife was not without contradiction, yet it cannot be said that the verdict, approved by the trial court, was without evidence to support it. Accordingly, this enumeration of error is without merit.
3. Where, as in this case, there was evidence that the husband’s estate was valued in excess of one half million dollars, it cannot be said that the award of fifteen thousand dollars as alimony was excessive.

Judgment affirmed.


All the Justices concur.

Saul & Bowen, Percy J. Blount, for appellant.
Lewis & Lewis, Preston B. Lewis, Jr., Florence Hewlett Dendy, for appellee.